Citation Nr: 1635936	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-38 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease, C6-7 (excluding the periods of temporary total evaluation under 38 C.F.R. § 4.30), evaluated as 20 percent disabling prior to June 11, 2014, and 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to February 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Board remanded the Veteran's increased rating claim for additional development.  The matter is now back before the Board.  

During the pendency of the appeal, the March 2010 rating decision assigned a temporary total evaluation for the service-connected degenerative disc disease, C6-7, effective November 4, 2009, based on surgical or other treatment necessitating convalescence.  The March 2010 rating decision assigned a 20 percent evaluation beginning February 1, 2010.  A January 2015 rating decision assigned a temporary total evaluation for the service-connected degenerative disc disease, C6-7, effective August 31, 2009, based on surgical or other treatment necessitating convalescence.  The January 2015 rating decision assigned a 20 percent evaluation beginning November 1, 2009, and a 30 percent evaluation beginning June 11, 2014.  The January 2015 rating decision also assigned separate compensable evaluations for bilateral upper extremity radiculopathy associated with the degenerative disc disease, C6-7.  A March 2015 rating decision assigned a separate compensable evaluation for surgical scars associated with the degenerative disc disease, C6-7.  As the highest possible rating for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents his from working.  In this case, the record raises a TDIU issue.  See, e.g., June 2014 VA examination (indicating that the Veteran's service-connected cervical spine disability impacted his ability to work), January 2013 VA treatment record (noting that the Veteran retired due to his neck disability), and February 2010 VA examination (finding the Veteran's chronic neck and back conditions to be the primary reasons for his unemployment).  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.  

The Board must consider entitlement to SMC when raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC at the "statutory housebound" rate under the provisions of 38 U.S.C.A. § 1114(s) has been raised by the rating issue before the Board, and the Board has accordingly added it as an issue on appeal.  

Finally, the Board notes that in the January 2015 rating decision, the RO granted entitlement to service connection for bilateral upper extremity radiculopathy.  The RO assigned a 70 percent evaluation for the right upper extremity radiculopathy, finding that this was the major extremity.  The RO assigned a 60 percent evaluation for the left upper extremity radiculopathy, finding that this was the minor extremity.  However, the Board notes that the evidence of record indicates that the left upper extremity is the major extremity, as the Veteran is left-hand dominant.  As such, these ratings should be switched to accurately reflect the correct major and minor extremity.


FINDINGS OF FACT

1.  For the entire period on appeal, considering his complaints of pain, pain on motion, and functional loss due to flare-ups, the Veteran's degenerative disc disease, C6-7, results in limitation of motion to 15 degrees or less; however, there is no evidence of unfavorable ankylosis.

2.  The service-connected degenerative disc disease, C6-7, and bilateral upper extremity radiculopathy result from a common etiology.  
3.  For the entire period on appeal, the Veteran has been unable to obtain or retain substantially gainful employment due to his service-connected degenerative disc disease, C6-7, and associated bilateral upper extremity radiculopathy.

4.  Based on the Board's award of a TDIU as a result of the Veteran's service-connected degenerative disc disease, C6-7, and bilateral upper extremity radiculopathy, beginning August 1, 2014, the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent during this timeframe.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating of 30 percent, but not greater, for the Veteran's degenerative disc disease, C6-7, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5242 (2015).

2.  For the entire period on appeal, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).

3.  Beginning August 1, 2014, the requirements for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's increased rating claim in March 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain updated VA treatment records since May 1993; obtain any identified private treatment records; and schedule the Veteran for a VA examination in order to determine the current level of severity of his cervical spine disability, with consideration of any neurological manifestations and surgical scar impairment.  

The AOJ obtained the updated VA treatment records as requested.  As will be discussed in more detail below, the AOJ also attempted to obtain the private treatment records identified by the Veteran.  The AOJ properly documented its unsuccessful attempts to obtain these records in the claims file and notified the Veteran of such so that he could attempt to obtain these records on his own behalf.  

In June 2014, the Veteran was afforded a VA examination for his cervical spine disability.  In February 2015, the Veteran was afforded a VA scars examination.  The examination reports contained all findings requested by the Board.  The AOJ readjudicated the Veteran's increased rating claim in a March 2015 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board is granting entitlement to a TDIU and SMC at the housebound rate, discussion of the duties to notify and assist with respect to these issues is not required.




      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  With respect to the increased rating claim on appeal, the RO provided pre-adjudication notice by letter dated in October 2009.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

As noted above, in April 2014, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. J. H.  The Veteran noted that he had surgery at this facility in August 2009, September 2009, and October 2009.  In June 2014 and December 2014, the AOJ requested copies of treatment records from this facility and notified the Veteran of the requests.  Although the AOJ did not receive responses from this facility, it appears that at least some of these records have already been associated with the claims file.  See private treatment records from Dr. J. H. (includes operative reports dated in August 2009, September 2009, October 2009, and November 2009).  Moreover, to the extent that there are any outstanding treatment records from this facility, the Veteran and his representative did not respond to any of this correspondence, and they have not provided any additional medical evidence in support of the claim.  As the Veteran has not provided any further information to aid VA in obtaining these potentially outstanding private treatment records, the Board finds that further development attempts regarding these treatment records would be futile.  

Additionally, during the appeal period, the Veteran was afforded VA cervical spine examinations in October 2009, February 2010, and June 2014.  He was also afforded a VA scar examination in February 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Increased Rating - Degenerative Disc Disease, C6-7

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  
Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher ratings for his degenerative disc disease, C6-7.  

In this case, the Veteran is assigned a 20 percent rating for degenerative disc disease, C6-7 (excluding the periods of temporary total evaluation under 38 C.F.R. § 4.30), prior to June 11, 2014, and a 30 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Factual Background

Reviewing the relevant evidence of record, in a September 2009 consultation, the Veteran complained of progressive numbness and weakness in his lower extremities, left chest, left axilla, and left lower abdomen.  He also reported considerable right electric shock feeling down his lower back and legs when he coughed or moved his neck, especially with extension.  The Veteran reported great difficulty with balance and ambulating for the past week.  The physician noted that the Veteran had an anterior cervical diskectomy fusion at C6-7 in 1991 and a previous ulnar nerve transposition on the left.  

On examination, the Veteran had full range of motion with extension.  He was able to flex and turn left to right well.  He had a well-healed cervical scar above the left clavicle.  An examination of the extremities revealed marked abductor pollicis weakness bilaterally and atrophy, especially on the left side.  The Veteran had 4/5 strength in his hip flexors, knee extensors, and anterior tibialis bilaterally.  His plantar flexors were 5/5 in strength.  He had increased tone in his legs and a rather spastic gait.  The upper extremities showed good tone and power; however, the biceps, triceps, brachial radialis and intrinsic muscles were very weak, especially on the left side.  There was atrophy on the left hand.  
A magnetic resonance imaging (MRI) report dated in August 2009 revealed degenerative disc disease and facet changes causing spinal stenosis at C7-T1 and C3-4 with some cord edema, degenerative changes at C5-6 with a disc herniation impinging on the cord, and a solid previous fusion at C6-7.  A computed tomography (CT) scan of the cervical spine dated in September 2009 revealed multiple abnormal findings, including underlying congenital spinal stenosis with a small spinal canal from C3 to C7, severe spinal stenosis at C7-T1 with cord compression, anterior cervical fusion at C6-7, and myelomalacia due to previous compression.  X-ray imaging of the cervical spine dated in September 2009 revealed post-operative changes with anterior cervical fusion at C3-4 and C5-6.  

The impression was severe cervical stenosis at C3-4, C5-6, and C7-T1 with myelopathy and spinal cord flattening, especially at the C5-6 level.  The physician scheduled a two-level anterior cervical diskectomy at C3-4 and C5-6.
The Veteran underwent three consecutive cervical spine surgeries in the summer/fall of 2009, to include two anterior cervical fusions and one posterior cervical decompression.  In September 2009, the Veteran underwent an anterior cervical microdiscectomy, osteophytectomy, and fusion at C3-4 and C5-6 for his severe spinal stenosis with cord compression and cervical myelopathy.  In October 2009, the Veteran complained of spasticity, difficulty ambulating, basal neck pain, bilateral hand and arm weakness (right greater than left) and quadriparesis due to a spinal stenosis and degenerative spondylolisthesis, C7-T1.  That month, the Veteran underwent an anterior cervical diskectomy and fusion at the C7-T1 level for his quadriparesis with severe spinal cord compression and severe stenosis, C7-T1, with a large, central disc herniation at C7-T1.  

In a statement dated in October 2009, the Veteran reported that beginning in early July, the symptoms of his disability "worsened dramatically."  He reported that for the last two months, he had been unable to walk or stand without the assistance of a cane or walker.  The Veteran indicated that after two consecutive neck operations and facing the possibility of one or two more, he was currently walking with the assistance of a walker with diminished balance and numbness from his neck down to his feet.  He noted that this caused him to stumble and drag or shuffle his feet.  In addition to the numbness and instability, the Veteran noted weakness in both legs and arms, which contributed to falls.  The Veteran indicated further that he was losing the fine motor skills in his hands, which caused difficulty writing or performing normal, everyday tasks with his hands.  The Veteran noted that as an owner of a small business, he had not been able to perform his normal work duties for the last two months.  He noted that as a result, he had to hire more people to operate his business, resulting in a significant financial loss.

On VA examination in October 2009, the Veteran reported a history of neck surgery in 1991, with continued chronic neck pain and right intervertebral disc syndrome.  The examiner noted diagnoses of degenerative disc disease, C6-7, with right arm radiculopathy.  The Veteran described constant, moderate pain radiating to the right arm and both legs.  He described constant, moderate stiffness.  He also described constant, severe weakness in the right arm, progressing to the left and the bilateral legs.  The Veteran reported treatment with Hydrocodone, Soma, and muscle relaxers.  He described severe flare-ups several times a day.  He noted increased pain, weakness, and stiffness with flare-ups.  He reported use of a cane and walker for ambulation.  He indicated that he could walk ten feet/ten minutes with the walker.  He noted that his walk was unsteady and he had falls.  He noted numbness and weakness.  The Veteran denied any bowel or bladder issues.  The Veteran reported a history of neck surgery in 1991 (C5-6 fusion) and September 2009 (C3, 4, 5, and 6 fusion).

On examination, the Veteran's gait was abnormal and walker-dependent.  His posture was slightly stooped.  There was diffuse tenderness and chronic spasm of the cervical spine.  Range of motion findings revealed forward flexion to 35 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 40 degrees.  Pain, fatigue, and weakness were present.  Painful motion, spasm, tenderness, and guarding of movement were also present.  Following three repetitions, there was an additional loss of 5 degrees of flexion.  Following three repetitions, pain, weakness, and lack of endurance were present.  The examiner indicated that forward flexion was most limited after repetitive use.  

There were signs of intervertebral disc syndrome, including motor and sensory impairment.  The examiner noted significant poly myotomal weakness on the right (C5, C6, C7, C8, T1) and left (C8, T1), and hyperreflexia of the biceps and brachioradialis, bilaterally.  The examiner noted that the bilateral triceps reflexes were absent.  The upper extremities had muscle wasting, muscle atrophy, a lesion (probable C5, C6, C7, C8, T1, right worse than left), and a loss of fine motor control (significant loss of hand dexterity, right worse than left).  The examiner noted one incapacitating episode during the past 12 months; he noted that in September 2009, the Veteran was taken to the emergency room because he was unable to walk and had lost total control of his lower extremities.  This incident was ultimately treated with a cervical spine fusion.  The examiner noted that this condition improved after the Veteran's second surgery in October 2009.  Bicep reflexes were abnormal and triceps reflexes were absent.

The examiner noted severe limitations on the Veteran's usual occupation and daily activities.  The examiner noted a scar on the left anterior neck that was 7 centimeters x 0.5 centimeters.  There was elevation or depression of the surface contour of the scar on palpation.  The examiner noted another superficial scar on the left anterior neck that was 5 centimeters x 0.5 centimeters.  The scars did not cause limitation of motion or function.  

In November 2009, the Veteran underwent a C6, C7, and T1 cervical laminectomy for his severe cervical myelopathy and cervical stenosis with marked yellow ligament hypertrophy.  

On VA examination in February 2010,  the examiner noted four cervical spine surgeries: one in 1992 and three in 2009.  The examiner noted that the Veteran's last neck surgery was in November 2009.  The Veteran reported constant, daily neck pains averaging 8/10 severity.  He reported treatment with Hydrocodone and Robaxin.  He reported use of a cane.  The Veteran denied any additional limitation with flare-ups.  He noted that he worked three to four hours per day as a manager at a 7-Eleven store, where he primarily sat and lifted up to 15 pounds.  He noted that his cervical spine disability interfered with daily activities primarily with lifting or sudden movements of the head.  The Veteran denied any bowel or bladder problems.  The Veteran indicated that his pain no longer radiated down either arm since his last neck surgery in November 2009.  He reported constant numbness in his total arms bilaterally.  He reported treatment with medication for the numbness.  The Veteran also noted weakness of the bilateral arms.  He indicated that he dropped things easily.  He indicated that his left arm had always been the worst.

On examination, range of motion findings revealed flexion to 30 degrees, extension to 25 degrees, right lateral flexion to 35 degrees, left lateral flexion to 25 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 60 degrees.  Range of motion elicited pain at C5-6.  Strength was good in both arms.  The right forearm was 9.5 inches in diameter and the left forearm was 10 inches in diameter.  The Veteran had bilateral thenar eminence atrophy on the left greater than right.  He had fairly good pinprick sensation in the upper extremities.  Active range of motion of the neck did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion post-repetition.  The Veteran's gait was normal and he had normal motor skills.

The examiner diagnosed cervical spine surgery in 1992 at C5-6, and a 2009 fusion at C3-4, C7-T1, with three laminectomies at three levels.  The examiner noted chronic neck pain without any current pain radiating down either arm since the neck surgery in November 2009.  The examiner noted total bilateral arm numbness since December 2008.  The examiner indicated that the numbness was as likely as not related to the cervical spine surgery.  The examiner found that the Veteran's primary reasons for unemployability were his chronic neck problems resulting from degenerative disc disease of the cervical and lumbar spine.  The examiner indicated that the Veteran could not walk or stand for long periods of time because of his lumbar spine.  The examiner noted that the Veteran could not make quick movements with his neck or lift over 15 pounds because of his neck problem.  The examiner indicated that although the Veteran worked part-time for 7-Eleven as a manager, he could not work any longer than three to four hours per day.

In a June 2010 treatment note, Dr. J. H. indicated that the Veteran was still having considerable numbness in his left pectoral muscle.  On examination, he had 4/5 weakness of the intrinsic muscles of the left hand and considerable atrophy of the adductor pollicis.  The Veteran was ambulating very well.  His reflexes were 2+ in the knee and ankle jerk, and 3+ in the upper extremity groups.  The Veteran's wounds were well-healed.  He reported taking very little or no pain medication.  He reported that the tingling, numbness, and weakness in the left arm was better.  In December 2010, the Veteran continued to have some pain, especially in the left scapula.  On examination, he had good range of motion of his neck and good wound healing.  His reflexes were 2+ and symmetrical in all groups.  He had considerable atrophy in the intrinsic muscles in his right hand.  He had good motor strength in the triceps and intrinsics on the left side.  In March 2011, Dr. J. H. noted that the Veteran was about the same.  He noted weakness in the left hand and arm.  The Veteran denied much pain and reported that he was going to start aggressive physical therapy the following week.  On examination, the Veteran had good range of motion of the neck, 3/5 weakness of the intrinsic muscles of the left hand, 4/5 weakness of the left triceps, and considerable atrophy of his adductor pollicis groups bilaterally.  His gait was stable.  His reflexes were 2-3+ and symmetrical.  He was instructed to return for treatment in six months.  No new medications were prescribed.  

The record showed that the Veteran underwent physical therapy in 2011 for his decreased strength in his extremities and trunk, general deconditioning, and balance deficits.  The Veteran reported that he still occasionally stumbled, especially if walking slowly.  He noted better endurance and strength.  He also noted occasional pain the right lateral epicondyle.  Range of motion testing in March 2011 revealed cervical flexion to 35 degrees and extension to 20 degrees.  Range of motion testing in April 2011 revealed cervical flexion to 50 degrees and extension to 20 degrees.  Range of motion testing in May 2011 revealed cervical flexion to 50 degrees and extension to 25 degrees.  Strength was reduced.  The therapist found that the Veteran was progressing with increased strength and improved balance; however, he still had difficulty with eccentric control of quads.

In a September 2011 treatment note from Dr. J. H., the Veteran reported that his left hand and grip may be somewhat improved.  He noted that he was taking very little hydrocodone.  In November 2012, the Veteran reported increasing atrophy and weakness in the left hand, as well as diffuse neck pain and crepitus.  On examination, the Veteran had 3/5 weakness of the extensors and intrinsic muscles of the left hand and considerable weakness of the left hand.  The Veteran had a lot of atrophy of the intrinsic muscles in both hands, especially the left side.  Range of motion of the neck was good.  His reflexes in the upper extremity groups were brisk; knee and ankle jerks were 1+.  His gait was normal.  Dr. J. H. indicated that the Veteran's spinal cord looked diffusely small and atrophic throughout several levels.  He noted that the Veteran's prognosis was guarded.  Following a review of a cervical myelogram and CAT scan in December 2012, Dr. J. H. noted that the Veteran had a stable, solid fusion at C3-4, C5-6, and C7-T1.  The spinal canal appeared quite patent.  There was some osteophyte spurring at the C5-6 segment.  The spinal cord was atrophic below the C5 level.  Further surgery was not recommended.  Dr. J. H. noted considerable atrophy and wasting of the adductor muscle on the left side, and intrinsic weakness in both hands, especially the left.  The Veteran's gait was stable and normal.

In a VA treatment record dated in August 2012, the Veteran complained of left hand weakness, worse for the past five months and right upper extremity elbow weakness, worse for the past six months.  On examination, the cervical spine had limited range of motion in all directions with pain.  There was atrophy of the triceps.  An electromyography (EMG) of the bilateral upper extremities performed that month was abnormal.  The Veteran reported that he was currently retired due to his disability.

An MRI of the cervical spine performed in September 2012 revealed a status post anterior cervical discectomy and fusion from C3-4 through C6-7 with varying degrees of spinal canal stenosis, worse at C2-3, and varying degrees of neural foramen stenosis with severe narrowing of the left neural foramen at C3-4.  A CT myelogram of the cervical spine performed in December 2012 showed extensive postoperative and degenerative spondylosis within the cervical spine with levels of severe spinal stenosis with significant cord flattening as well as multilevel axillary recess narrowing and neural foraminal narrowing.

In a VA treatment record dated in January 2013, the Veteran reported that he experienced the worst pain in the left arm.  He indicated that his neck pain was disabling as well.  He also noted numbness in the bilateral feet, tingling pain in the left hand, and muscle wasting in the lateral left hand.  The Veteran noted that in 2009, he went into business for himself, but his neck condition precluded him from continuing this work.  He indicated that he was currently retired due to his disability.

In a February 2013 private treatment record, the Veteran complained of weakness and atrophy of the bilateral hand intrinsic musculature.  The Veteran reported that following his three surgeries in 2009, his cervical myelopathy significantly improved.  He reported some continued extremity weakness and numbness of the lower extremities.  He reported worsening weakness of the hands over the past year, with the left hand more affected than the right.  He also noted atrophy of the hands.  He described shooting pain and numbness in the medial aspect of the right medial arm and the left arm and forearm extending into the left fourth and fifth fingers.  The Veteran reported that he was still working helping a friend with some paperwork, but had increasing difficulty doing this.

On examination, the Veteran ambulated with a slow, deliberate gait.  He reported occasional use of a cane (sequela of his cervical myelopathy).  He had full, symmetrical strength throughout his bilateral upper and lower extremities, except for 3/5 marked weakness of the intrinsic muscles of the left hand and 4/5 weakness of the right hand.  There was visible atrophy of the hand intrinsics and bilateral hands with more significant atrophy in the left hand.  Sensation to light touch and pinprick was decreased along the medial left and right arms, forearm, and fourth and fifth fingers.  The Veteran had slightly limited range of motion when he turned his head to the left.  

X-ray imaging performed in February 2013 showed an instrumented cervical fusion anteriorly at C3-4, C5-6, and C7-T1.  There was no significant movement on flexion and extension films.  The February 2013 physician found significantly progressive and worsening weakness of the intrinsic hand musculature, greatest on the left side (dominant hand).  The physician indicated that it was unlikely that the cervical stenosis at C2-3 would cause these isolated symptoms.

In a VA treatment record dated in July 2013, the Veteran complained of chronic neck pain and bilateral upper extremity weakness and paresthesias.  The physician noted significant spinal stenosis and neuroforaminal stenosis.  Bilateral upper extremity strength was 5/5.  Sensation was intact, with the exception of numbness in the feet.  In October 2013, the physician noted that an MRI suggested high level canal stenosis in the left hand.  The Veteran reported problems with weakness and dropping things from the left hand.  He also noted occasional weakness in the legs as well.  On examination, the neck was tender.  The cervical spine had full range of motion to flexion and extension, and decreased left rotation with grimacing on left rotation.  There was bilateral upper extremity power decreased grip strength and atrophy of the interosseous muscle groups.  The assessment was cervicalgia and left upper extremity radiculopathy.  

In a February 2014 VA treatment record, the Veteran complained of neck pain and continued weakness of the left upper extremity.  He denied the use of any assistive devices.  On examination, the cervical spine had very limited range of motion in flexion/extension/rotation, with mild tenderness.  The assessment was cervicalgia with residual neck pain and left upper extremity weakness from stenosis.  The Veteran was advised to consult with neurosurgery for his neck issues.  In a neurosurgery consultation dated in May 2014, the physician noted multiple prior cervical surgeries.  The Veteran complained of worsening neck pain and progressive weakness and numbness in the bilateral hands and lower extremities.  On examination, there was diminished strength in the upper extremities.  The assessment was cervical spondylosis with myelopathy.  The physician was unsure whether the Veteran would benefit from any further surgery.

A CT scan of the cervical spine performed in July 2013 revealed postsurgical change, moderate to severe spinal stenosis at C2-3, and foraminal stenosis of varying degree.  An MRI of the cervical spine performed in April 2014 revealed significant progressive changes resulting in mild to moderate residual spinal canal stenosis from C3-4 to C6-7 and moderate to severe multilevel foraminal stenosis at multiple levels and on both sides from C2-5.

On VA examination in June 2014, the examiner noted diagnoses of degenerative arthritis of the cervical spine and intervertebral disc syndrome.  The examiner noted three cervical spine surgeries in 2009 (August, September, and October).  The examiner noted that during this timeframe, the Veteran was convalescing at home and was housebound.  The Veteran reported that during that time period, he had continued weakness in the hands and legs, and numbness from the waist down.  He noted that his feet were still numb, and he had trouble walking.  The examiner noted that the Veteran was left-hand dominant.  The Veteran reported use of a walker during this timeframe, because he could "hardly walk."  

The Veteran described current problems in both upper extremities in the form of weakness in the hands, especially the dominant left thenar eminence.  He noted difficulty holding a pen in his left hand and an inability to write with ease.  He reports continued neck pain without radiation.  He noted flare-ups when he performs rotary flexion to the left or right.  He reported treatment with Hydrocodone for the flare-ups.  The Veteran described problems with sleeping at night due to pain.  He also described problems with dropping items.  The Veteran also described problems with getting dressed.  The Veteran reported that he was retired, but still working "a couple of days a week" for a friend who owned a 7-Eleven.  He indicated that his activities were very limited.  The Veteran reported that his weakness was progressive.

The examiner was unable to estimate in terms of the degrees of additional range of motion lost due to pain, weakness, fatigability, or incoordination during flare-ups, as flare-ups were not present at the time of the examination.  Range of motion findings showed forward flexion to 15 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 20 degrees with pain at 10 degrees, left lateral flexion to 30 degrees with pain at 25 degrees, right lateral rotation to 65 degrees with pain at 55 degrees, and left lateral rotation to 45 degrees with pain.  The Veteran did not have any additional limitation in range of motion following repetitive-use testing.  The Veteran had the following functional impairments: less movement than normal, weakened movement, pain on movement, and uniform weakness in the neck muscles secondary to pain.  The Veteran had localized tenderness and guarding resulting in abnormal gait or spinal contour.  
Muscle strength was diminished and muscle atrophy was present, left greater than right.  Deep tendon reflexes were diminished.  Bilateral triceps reflexes were absent.  Sensation to light touch was diminished in the right shoulder area, left inner/outer forearm, and left hand/fingers.  The examiner noted the following radiculopathy symptomatology: mild constant pain in the bilateral upper extremities, mild paresthesias in the right upper extremity, moderate paresthesias in the left upper extremity, moderate numbness in the right upper extremity, and severe numbness in the left upper extremity.  The examiner found moderate radiculopathy on the right and severe radiculopathy on the left.  There was no ankylosis of the spine.  The examiner noted that although it was difficult to discern between the cervical spine and lumbar spine symptomatology, the Veteran also had numbness and weakness in the legs.  The examiner noted that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran denied use of any assistive devices for ambulation.

The examiner indicated that the Veteran's sensory and motor deficits were significant and worsening.  The examiner noted that the Veteran was unable to function for weeks at a time.  The examiner indicated that the Veteran was getting progressively weaker in the left upper extremity and needed more help in getting dressed.  The examiner also noted signs of bilateral nerve root compression that has produced measurable muscle atrophy.  The examiner recommended occupational therapy, as the Veteran's symptoms were progressive and required immediate and substantive attention.  The examiner found that the Veteran's cervical spine condition impacted his ability to work.  As to Mitchell criteria, the examiner indicated that the range of motion findings provided were an estimate of what the range of motion would be estimated to be during a flare-up or after repetitive use based on all the medical evidence, including history, physical examination, and review of medical records and relevant medical evidence.

The Veteran was afforded a VA scars examination in February 2015.  The examiner noted residual surgical scars of the anterior and posterior neck.  The Veteran had no complaints related to his scars other than decreased sensation over the scars.  There was no skin breakdown, keloid, hypertrophy, tissue loss, skin changes, erythema, dehiscence, or adherence.  The scars did not limit his motion.  The scars were not painful or unstable, with frequent loss of covering of skin over the scar.  The scars were non-tender and well-healed.  

Analysis

After review of the lay and medical evidence, the Board finds that the Veteran's cervical spine disability more closely approximates the criteria for a 30 percent rating for the entire period on appeal.  The Board acknowledges that at times, the Veteran achieved forward cervical flexion greater than 15 degrees during this timeframe.  However, resolving all doubt in his favor, the Board finds there is sufficient evidence establishing that the Veteran would experience limitation of forward flexion to 15 degrees due to functional loss during periods of flare-up.  In this regard, the Veteran has consistently described, and received ongoing treatment for, constant flare-ups resulting in increased pain, weakness, and stiffness.  This warrants the assignment of a 30 percent rating for the entire timeframe on appeal.

There is no evidence to support a higher (40 percent) rating.  In this regard, there is simply no indication that the Veteran's degenerative disc disease, C6-7, results in unfavorable ankylosis of the spine.  The medical records clearly demonstrate that while the motion of the Veteran's cervical spine has been limited, some range of motion has been present throughout the applicable period under appeal.  As shown above, none of the examiners have found any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has unfavorable ankylosis of the cervical spine.  

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the most recent examination in June 2014 revealed incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in the past 12 months, which could warrant a 60 percent rating.  However, as the Veteran is in receipt of separate evaluations for neurological manifestations of his bilateral upper extremities secondary to his service-connected cervical spine, it is to the Veteran's advantage to evaluate these residuals separately, as doing so results in a higher evaluation.  The Veteran is receiving a 60 percent rating for his right upper extremity radiculopathy, a 70 percent rating for his left upper extremity radiculopathy, and, per the decision above, a 30 percent rating for his cervical spine.  When combined, the evaluation is in excess of 60 percent.  See 38 C.F.R. §§ 4.25, 4.26, 4.71a, Note (6).  If the Veteran was to be rated under DC 5243 and assigned a 60 percent rating, he could not receive the separate 60 and 70 percent ratings for his service-connected bilateral upper extremity radiculopathy disabilities as doing so would result in impermissible pyramiding.  38 C.F.R. § 4.14.  As such, a disability rating higher than the currently assigned 30 percent for the service-connected cervical spine under the rating criteria for intervertebral disc syndrome would not be appropriate, and would be less favorable to the Veteran.  

As to whether additional compensation for neurological impairment is warranted at any time during the appeal period, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board observes that in a January 2015 rating decision, the RO granted separate ratings for radiculopathy of the bilateral upper extremities, effective September 9, 2009.  The RO has also granted separate ratings for radiculopathy of the bilateral lower extremities, as related to the Veteran's service-connected lumbar spine disability.  The Veteran has not disagreed with the ratings assigned.  Moreover, the evidence does not demonstrate that ratings higher than the currently assigned ratings are warranted.  Thus, separate ratings for the Veteran's neurological abnormalities have been granted, and that matter is not for consideration here.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

Finally, the Board notes that in a March 2015 rating decision, the RO granted a separate 10 percent rating for cervical spine surgical scars, effective February 1, 2010, the date the Veteran's convalescence ended and it was ascertained that he had a scar residual to surgery.  The Veteran has not disagreed with the assigned rating.  Moreover, the evidence does not demonstrate that a rating higher than the currently assigned 10 percent rating is warranted.  Thus, a separate rating for the Veteran's associated cervical spine surgical scars has been granted, and that matter is not for consideration here.  

Accordingly, and resolving any doubt in favor of the Veteran, the Board finds that for the entire period on appeal, a 30 percent rating, but no greater, is warranted for the Veteran's degenerative disc disease, C6-7.  As the preponderance of the evidence is against the claim for a rating in excess of 30 percent, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative disc disease, C6-7.  The Veteran's complaints of constant neck pain were considered during range of motion testing performed during the course of the appeal.  Range of motion findings, to include consideration of Deluca factors such as pain and stiffness, are contemplated by the rating schedule.  The Board specifically considered the Veteran's complaints of neck pain, stiffness, and painful motion when awarding the 30 percent schedular rating for the entire period on appeal.  These symptoms are contemplated in the schedular criteria for the current 30 percent schedular rating for the entire rating period.  The evidence does not show any cervical spine ankylosis.  Radicular symptoms and surgical scars have been contemplated in separate ratings.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for radiculopathy of the bilateral upper and lower extremities, cervical spine surgical scars, degenerative disc disease of the lumbar spine with degenerative arthritis and intervertebral disc syndrome, and a scar associated with the degenerative disc disease of the lumbar spine.  Neither the Veteran nor his representative has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




IV.  Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. §  4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Board finds that a TDIU is warranted based on the Veteran's service-connected degenerative disc disease, C6-7, and associated bilateral upper extremity radiculopathy.  

At the outset, the Board notes that the Veteran is in receipt of a 30 percent evaluation for his service-connected degenerative disc disease, C6-7; and 60 and 70 percent evaluations for his service-connected bilateral upper extremity radiculopathy.  As the bilateral upper extremity radiculopathy was service-connected as secondary to the degenerative disc disease, C6-7, the Board finds that these disabilities all result from a common etiology.  See 38 C.F.R. § 4.16(a) (disabilities resulting from a common etiology or a single accident will be considered as one disability).  As such, his combined evaluation for the service-connected degenerative disc disease, C6-7, and bilateral upper extremity radiculopathy meets the schedular percentage requirements for a TDIU.  

Additionally, the evidence demonstrates that the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected cervical spine and bilateral upper extremity radiculopathy disabilities.

The evidence shows that prior to 2009, the Veteran was employed as a computer-assisted drafter.  However, he indicated that he could no longer perform this job due to the functional impairment from his bilateral upper extremity radiculopathy, to include the loss of fine motor skills in his hands.  

In October 2009, the Veteran reported that beginning in early July, his cervical spine disability had worsened dramatically.  He noted that as an owner of a small business, he had not been able to perform his normal work duties for the last two months.  He noted that as a result, he had to hire more people to operate his business, resulting in a significant financial loss.  In an October 2009 VA cervical spine examination, the examiner noted severe limitations on the Veteran's usual occupation and daily activities.  

In a February 2010 VA cervical spine examination, the Veteran reported that he worked as a manager at a 7-Eleven store three to four hours a day, where he primarily sat and lifted up to 15 pounds.  He noted that his cervical spine disability interfered with daily activities primarily with lifting or sudden movements of the head.  The examiner found that the Veteran's primary reasons for unemployability were his chronic neck problems resulting from his degenerative disc disease of the cervical and lumbar spine.  The examiner indicated that the Veteran could not walk or stand for long periods of time because of his lumbar spine.  The examiner noted that the Veteran could not make quick movements with his neck or lift over 15 pounds because of his cervical spine problem.  The examiner indicated that although the Veteran worked part-time as a manager at 7-Eleven, he could not work any longer than three to four hours per day.

In an August 2012 VA treatment record, the Veteran reported that he was currently retired due to his cervical spine disability.  In a January 2013 VA treatment record, the Veteran noted that he went into business for himself in 2009, but his neck condition precluded him from continuing this work.  He indicated that he was currently retired due to his cervical spine disability.  In a February 2013 private treatment record, the Veteran reported that he was still working helping a friend with some paperwork, but had increasing difficulty doing this.

In a June 2014 VA cervical spine examination, the Veteran reported that he was retired, but still working "a couple of days a week" for a friend who owned a 7-Eleven.  He indicated that his activities were very limited and his weakness was progressive.  The examiner indicated that the Veteran's sensory and motor deficits were significant and worsening.  The examiner noted that the Veteran was unable to function for weeks at a time.  The examiner indicated that the Veteran was getting progressively weaker in the left upper extremity and needed more help in getting dressed.  The examiner also noted signs of bilateral nerve root compression that had produced measurable muscle atrophy.  The examiner recommended occupational therapy, as the Veteran's symptoms were progressive and required immediate and substantive attention.  The examiner found that the Veteran's cervical spine condition impacted his ability to work.  

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by the VA examiners, the Board finds that the Veteran's service-connected cervical spine disability and associated bilateral upper extremity radiculopathy would likely prevent him from obtaining and maintaining gainful employment.  The pain, stiffness, and weakness from his cervical spine disability limits him from making quick movements with his neck or lifting over 15 pounds, and precludes him from working more than three to four hours a day.  Moreover, given the findings regarding the Veteran's inability to perform sedentary tasks that require fine motor skills with his hands and his problems with dropping objects due to his service-connected bilateral upper extremity radiculopathy, it is unlikely the Veteran could obtain an office or desk job.  

The Board acknowledges that although the Veteran reported that he retired due to the functional impairment from his service-connected cervical spine disability in 2009, he has also indicated that he occasionally works at a friend's 7-Eleven three to four hours a day.  However, this employment can only be considered marginal, because it has been part-time, and was for a friend.  

Ultimately, the Board finds that the preponderance of the evidence establishes that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected cervical spine and bilateral upper extremity radiculopathy disabilities.

V.  Entitlement to SMC

The Board must consider entitlement to SMC if raised by the rating issue on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the (s) rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a TDIU if granted for a single disability; or, on the basis of a temporary total rating.

As noted above, the Board awarded a TDIU as a result of the Veteran's service-connected degenerative disc disease, C6-7, and bilateral upper extremity radiculopathy.  The Board found that these disabilities counted as a single disability, as they resulted from a common etiology.  See 38 C.F.R. § 4.16(a).  As such, the first element of entitlement to SMC at the (s) rate is shown.  

The Veteran also has service connection for the following disabilities: degenerative disc disease with degenerative arthritis, lumbar spine, postoperative, with intervertebral disc syndrome, rated as 40 percent disabling from August 1, 2014; cervical spine surgical scars, rated as 10 percent disabling from February 1, 2010; radiculopathy of the left lower extremity, rated as 10 percent disabling from August 1, 2014; radiculopathy of the right lower extremity, rated as 10 percent disabling from August 1, 2014; and scar, midline L3-5, rated as noncompensable from August 1, 2014.  When combined under 38 C.F.R. § 4.25 with consideration of 38 C.F.R. § 4.26, beginning August 1, 2014, these additional service-connected disabilities have a combined evaluation of 60 percent or more.  Accordingly, beginning August 1, 2014, the second element of entitlement to SMC at the (s) rate is shown.

Accordingly, beginning August 1, 2014, SMC at the statutory housebound (s) rate is granted.












	(CONTINUED ON NEXT PAGE)
ORDER

For the entire period on appeal, entitlement to a 30 percent rating, but not greater, for degenerative disc disease, C6-7, is granted, subject to the regulations pertaining to the payment of monetary benefits.

For the entire period on appeal, entitlement to TDIU is granted, subject to the regulations pertaining to the payment of monetary benefits.

Beginning August 1, 2014, entitlement to SMC at the (s) rate is granted, subject to the regulations pertaining to the payment of monetary benefits.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


